Citation Nr: 1230679	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-38 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to September 30, 2008, in excess of 30 percent prior to May 5, 2011 and in excess of 40 percent from May 5, 2011 for right shoulder degenerative arthritis and rotator cuff tear.  

2.  Entitlement to a disability rating in excess of 40 percent prior to September 30, 2008 and in excess of 60 percent from September 30, 2008 for duodenal ulcer, status post subtotal gastrectomy with anemia and B12 vitamin deficiency, to include dumping syndrome and GERD.  

3.  Entitlement to a disability rating in excess of 20 percent for chronic left shoulder strain, claimed with rotator cuff tear with supraspinatus atrophy, associated with right shoulder degenerative arthritis and rotator cuff tear.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to January 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Louis, Missouri and Cleveland, Ohio Department of Veterans Affairs (VA) Regional Offices (ROs).

The Veteran filed his claims for service connection and increased ratings with the St. Louis, Missouri RO in May 2007 and July 2007.  In a June 2008 rating decision, a special processing unit at the Cleveland Ohio RO, known as the Tiger Team, deferred decisions on the claims for service connection for pyloric stenosis and increased ratings for the right and left shoulders and duodenal ulcer.  

In an August 2008 rating decision, Cleveland, Ohio RO denied service connection for pyloric stenosis and denied increased ratings for the right and left shoulders and duodenal ulcer.  

The Veteran filed a notice of disagreement (NOD) with the August 2008 rating decision with respect to the claim of increased ratings for the right and left shoulders, and duodenal ulcer.  

In a January 2009 rating decision, the St. Louis, Missouri RO awarded a 30 percent disability rating for the Veteran's degenerative arthritis of the right shoulder, effective September 30, 2008.  The RO also continued the Veteran's 40 percent rating for duodenal ulcer, status post subtotal gastrectomy with anemia and B12 vitamin deficiency, to include dumping syndrome and GERD.  

The Veteran filed a NOD in January 2010 in which he disagreed with the January 2009 rating decision's assignment of disability ratings for his right shoulder and duodenal ulcer.  A statement of the case (SOC) was furnished in July 2010.  The Veteran filed a timely substantive appeal, via a VA Form 9, with respect to these two issues in September 2010.  

By a July 2011 rating decision, the St. Louis, Missouri RO awarded a 40 percent disability rating for right shoulder degenerative arthritis and rotator cuff tear, effective May 5, 2011, and awarded a 60 percent disability rating for duodenal ulcer duodenal ulcer, status post subtotal gastrectomy with anemia and B12 vitamin deficiency, to include dumping syndrome and GERD, effective September 30, 2008.  

The Board observes that a claim for a TDIU, has been raised by the record during the pendency of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Board also notes that the issue of entitlement to a TDIU was most recently denied by the RO in an October 2006 rating decision.  Although the Veteran did not specifically appeal this determination, he did again raise the issue of his employability in an August 2010 statement and VA examinations.  See August 2010 statement and VA examinations dated November 2008 and May 2011.  The Board notes, however, that a 100 percent combined schedular rating has been granted, effective May 15, 2007.  Although this rating does not preclude a simultaneous TDIU rating, the Veteran is already in receipt of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) effective from May 15, 2007.  See, e.g., Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (a TDIU rating could serve as the "total" service-connected disability, if the TDIU entitlement was solely predicated upon a single disability for the purpose of considering entitlement to SMC as provided in § 1114(s)).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a disability rating in excess of 20 percent for chronic left shoulder strain, claimed with rotator cuff tear with supraspinatus atrophy, associated with right shoulder degenerative arthritis and rotator cuff tear is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 30, 2008, the Veteran's right shoulder degenerative arthritis and rotator cuff tear was productive of pain and limitation of motion of the arm with forward flexion to 80 degrees, abduction to 80 degrees and external and internal rotation to 20 degrees, with pain throughout range of motion.  

2.  Prior to May 5, 2011 right shoulder degenerative arthritis and rotator cuff tear was productive of pain and limitation of motion of the arm with forward flexion to 32 degrees with pain at 32 degrees, abduction to 42 degrees with pain at 42 degrees, external rotation to 15 degrees with pain at 15 degrees and internal rotation to 36 degrees with pain at 36 degrees; no additional limitation of function was noted on repetitive use.  

3.  From May 5, 2011 right shoulder degenerative arthritis and rotator cuff tear was productive of pain and limitation of motion of the arm with forward flexion to 12 degrees, abduction to 15 degrees, external rotation to 49 degrees and internal rotation to 40 degrees; there was objective evidence of pain but no additional limitation of motion after repetitive motion.  

4.  For the periods prior to and from September 30, 2008, the Veteran's duodenal ulcer, status post subtotal gastrectomy with anemia and B12 vitamin deficiency, to include dumping syndrome and GERD, was productive of severe post gastrectomy symptoms associated with nausea, sweating, circulatory disturbance after meals, diarrhea, and hypoglycemic symptoms, with occasional involuntary bowel movements necessitating the wearing of a pad; no symptoms of a pronounced ulcer were present.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent prior to September 30, 2008 for right shoulder degenerative arthritis and rotator cuff tear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5201 (2011).

2.  The criteria for a disability rating in excess of 30 percent prior to May 5, 2011 for right shoulder degenerative arthritis and rotator cuff tear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5201 (2011).

3.  The criteria for a disability rating in excess of 40 percent from May 5, 2011 for right shoulder degenerative arthritis and rotator cuff tear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5201 (2011).

4.  The criteria for a disability rating of 60 percent prior to September 30, 2008 for duodenal ulcer, status post subtotal gastrectomy with anemia and B12 vitamin deficiency, to include dumping syndrome and GERD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7306, 7308 (2011).  

5.  The criteria for a disability rating in excess of 60 percent from September 30, 2008 for duodenal ulcer, status post subtotal gastrectomy with anemia and B12 vitamin deficiency, to include dumping syndrome and GERD, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7306, 7308 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in August 2007, June 2008 and October 2010.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in August 2007, June 2008 and October 2010, pertaining to the downstream disability rating and effective date elements of his claims, and was furnished a SOC in July 2010 with subsequent readjudication in a July 2011 supplemental SOC (SSOC).  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  The Veteran has also provided information on his current symptoms and the effect on his daily activities and employment in various statements throughout the appeal and to VA treatment providers and examiners.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, VA examinations and statements and testimony from the Veteran and his representative.  

The Board notes that the May 2011 VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

Analysis

1.  Right Shoulder  

The Veteran's current right shoulder degenerative arthritis and rotator cuff tear has been rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5021.  Diagnostic Code 5010 provides ratings for arthritis due to trauma and substantiated by X-ray findings.  38 C.F.R. § 4.71a (2011).  Diagnostic Code 5201 provides for limitation of motion of the arm.  Id.  

Disabilities provided for under Diagnostic Code 5010 are to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

The Veteran contends that his current right shoulder degenerative arthritis and rotator cuff tear warrants disability ratings in excess of the 20 percent assigned prior to September 30, 2008, the 30 percent assigned prior to May 5, 2011 and the 40 percent assigned from May 5, 2011.  In statements presented throughout the duration of the appeal, the Veteran has maintained that his current right shoulder disability included muscle atrophy and a rotator cuff tear, and was productive of pain and limitation of motion and also weakness, grinding, loss of strength, instability, giving way, stiffness, fatigability, lack of endurance, and additional loss of motion on repetitive use.  See statements dated September 2007, June 2008, September 2008, August 2010, September 2010 and July 2011.  Most recently, the Veteran reported in July 2011 that a June 2008 VA x-ray and December 2010 private treatment report demonstrated a "massive rotator cuff" tear destructive changes in the humeral head of the right shoulder causing it to be dislocated and noted the recent VA examination findings in May 2011 demonstrated abduction to 15 degrees.  See July 2011 statement.  

In an April 2007 private medical report, a private physician, Dr. M.F.P., found that that the muscles closely associated with the shoulder girdle were weak and atrophied due to the Veteran's shoulder osteoarthritis, osteopenia and chronic strain.  He noted that the Veteran's upper extremity weakness and pain caused a considerable disadvantage in his ability to use upper extremity powered devices, such as a cane or walker, effectively, to prevent falls or "otherwise blunt the hazards of postural instability."  He also found that the shoulder girdle muscle weakness and atrophy was secondary to the Veteran's service-connected bilateral shoulder arthritis, osteopenia and probable rotator cuff tear had more likely than not caused limitation of the triceps and deltoid muscles shoulder extension function, causing the shoulder to droop with gravity, leading to a stooped posture.  

In an April 2007 private medical report, a private physician, Dr. C.K.L., reviewed several medical reports and photographs in providing his report, including the medical report furnished by Dr. M.F.P. above, from which some of the same findings and conclusions in this report were noticeably derived from.  After reviewing photographs of the Veteran's upper back and shoulders, Dr. C.K.L noted that they clearly showed the amount of muscular atrophy which was present.  He also found that the Veteran's shoulders remained very deficient in terms of range of motion, stability and motor strength.  Dr. C.K.L. noted that the Veteran had shoulder crepitation, worse on the right, and that all of the right shoulder range of motion was painful.  He concluded that the Veteran's service-connected bilateral shoulder and hand osteoarthritis with commensurate upper extremity weakness and pain put him at a considerable disadvantage in his ability to effectively use upper extremity powered devices, such as a cane and walker, in order to prevent falls or "otherwise blunt the hazards of postural instability."  Dr. C.K.L. also found that the deltoid and triceps muscles had become atrophied and weakened secondary to the Veteran's service-connected shoulder arthritis, osteopenia and probable rotator cuff tear, thereby limiting his shoulder extension function and causing the shoulder to droop in response to gravitational force and causing a stooped posture.  

VA outpatient treatment reports from October 2006 to February 2008 reflect that the Veteran was diagnosed with osteoarthritis of the shoulders.  

In a June 2008 VA examination, the Veteran reported he had right shoulder pain that was typically at a zero out of 10 in severity, with weakness, stiffness, instability and giving way.  He also reported no heat, redness, fatigability or lack of endurance.  The Veteran took no mediation for his right shoulder and used a sling on occasion.  Daily periods of flare ups occurred in which the pain would rise to 10 out of 10, which were precipitated by any type of action or range of motion and lasted two minutes.  Flare-ups were alleviated by rest and almost immediately went back to a pain level of 0 out of 10.  The Veteran reported having additional limitation of motion and functional impairment during these flare-ups.  Supraspinatus atrophy was noted on the right and left side.  No dislocation or inflammatory arthritis was noted.  He reported both the right and left shoulders bothered him at work as he had to lift textbooks working at the Social Security Department.  He also reported daily activities of using the razor, bathing and shaving were affected.  The Veteran was right-hand dominant.  A physical examination revealed bilateral supraspinatus atrophy, tenderness and grinding with bilateral shoulder passive and active range of motion.  Right shoulder flexion was from 0 to 80 degrees with pain throughout.  Abduction was 0 to 80 degrees with pain throughout.  External and internal rotation was from 0 to 20 degrees with pain throughout for each.  An x-ray of the right shoulder was noted to reveal progressive degenerative changes.  

A June 2008 VA radiology report of the right shoulder revealed x-ray findings of progressive degenerative changes of the right shoulder, superior migration of the head of the humorous and possible rotator cuff tear arthropathy.  VA outpatient treatment reports from August 2008 reflect that the Veteran was diagnosed with osteoarthritis of the shoulders.  

A November 2008 VA examination of the right shoulder reflects that the Veteran reported having stiffness, weakness, fatigability, instability, lack of endurance and locking  in the right shoulder since his last VA examination in June 2008.  He also reported that, with minimal raising of the arm, he got grinding and pain in the right shoulder.  He also had pain with lifting the right arm starting at 45 degrees.  The Veteran stated he dropped his keys, coins and could not reach overhead.  He reported taking no medications and performing no exercise or therapy.  The Veteran occasionally wore a sling in the evening.  He reported the course of this disability was progressively worse since its onset.  The Veteran was reportedly right-hand dominant.  Joint symptoms included deformity, giving way, instability, pain, stiffness, weakness, daily locking and tenderness.  A physical examination revealed limitation of motion with active and passive flexion from 0 to 32 degrees with pain beginning and ending at 32 degrees and no additional limitation of motion on repetitive use.  Active and passive abduction was from 0 to 42 degrees with pain beginning and ending at 42 degrees and no additional limitation of motion on repetitive use.  Active and passive external rotation was from 0 to 15 degrees with pain beginning and ending at 15 degrees and no additional limitation of motion on repetitive use.  Active and passive internal rotation was from 0 to 36 degrees with pain beginning and ending at 36 degrees and no additional limitation of motion on repetitive use.  A summary of the right shoulder included findings of crepitus, painful movement, weakness, abnormal motion and guarding of movement.  The June 2008 VA x-rays of the right shoulder were noted and incorporated into the examination report revealing progressive degenerative changes of the right shoulder, superior migration of the head of the humorous and possible rotator cuff tear arthropathy.  The Veteran reported he was not employed.  He described the right shoulder disability effects on his daily activities included moderate effects on toileting, severe effects on shopping, traveling, feeding, bathing, dressing and grooming and the prevention of chores, exercise, sports and recreation.  He also reported that he could not do chores such as house cold weather preparation with cold weather.  

VA outpatient treatment reports from May 2009 to April 2011 reflect that the Veteran was treated for complaints of right shoulder pain and diagnosed with right shoulder pain and osteoarthritis.  Limited range of motion of the right shoulder was noted but no ranges of motion findings were reported.  In a July 2010 VA outpatient treatment report, the Veteran was noted to be significantly physically impaired with problems including range of motion in the shoulders, arthritis in the hands and struggles with bathing, shaving and putting on his shoes and socks.  The Veteran was provided a VA home health care assessment in July 2010 and was found to require in-home assistance.  A December 2010 VA outpatient treatment report reflects that the Veteran was noted to have a poor range of motion in his shoulders and limited use of his hands, he could not wash under his arms and had difficulty with shaving and putting on his socks and shoes.  

A December 2010 private medical report reflects that the Veteran was treated by a private physician, Dr. A.J.S., for right shoulder pain.  She noted there was an area of swelling on the right shoulder which had been present for two weeks.  He reported having right shoulder pain with activity and no pain with rest.  A physical examination revealed mild pain at the acromioclavicular (AC) joint of the right shoulder, which was otherwise nontender to palpation and active range of motion was limited by stiffness and pain.  A fluid filled mass was noted to likely be a cyst on the anterior lateral aspect of the shoulder.  The Veteran had generalized muscle atrophy.  An x-ray of the right shoulder revealed significant glenohumeral degenerative changes, a high riding humeral head, head articulating with the acromion, and a long-standing, massive and irreparable rotator cuff tear.  The Veteran was found to have right shoulder pain and osteoarthritis of the right shoulder.  Dr. A.J.S. noted that the Veteran had significant glenohumeral degenerative changes and findings of long-standing massive rotator cuff tear, which she thought was more likely than not traced back to his injury in the 1940's.  

In a May 2011 VA examination, the Veteran reported that his right shoulder rotator cuff tear and arthritis had been very painful since his last VA examination in November 2008.  He reported having right shoulder pain if he flexed or abducted his shoulder for any period of time and it was significantly worse if he used it with weight, such as holding a newspaper.  He complained of constant weakness, crepitation and decreased range of motion.  With his shoulder at rest, he had no pain, but with any activity or movement, his pain became an eight to 10 out of 10 in severity.  The Veteran reported that right shoulder difficulties made daily activities, such as opening jars, coming his hair, cleaning himself in the bathroom, etc., very difficult and painful.  He did not take any medication for his shoulder as he could not tolerate NSAIDS and he reported that topical creams had not helped.  He wore a right arm sling and used cold therapy which helped when pain was worse.  The December 2010 private medical report x-ray findings were noted by the examiner to have demonstrated consider rotator cuff tear arthropathy and noted his orthopedic surgeon's notes indicating he had a long standing, massive rotator cuff tear which could not be repaired.  The course of the right shoulder has been progressively worse since its onset.  A summary of joint symptoms of the right shoulder reflected the Veteran reported having deformity, giving way, instability, pain, stiffness, weakness, decreased speed of joint motion and tenderness.  

A physical evaluation revealed findings of crepitus, deformity, tenderness, instability, weakness, abnormal motion and guarding of movement.  The examiner also noted there was general muscle atrophy with marked supraspinatus atrophy and a high degree of crepitation within the glenohumeral joint with passive and active motion and severe limitation of range of motion and weakness.  A notable soft, fluid filled mass on the anterolateral aspect of the humeral head was noted to be a likely cystic change to the humeral head.  Mild tenderness to palpation over the acromioclavicular joint was found.  Range of motion findings revealed flexion from 0 to 12 degrees, abduction from 0 to 15 degrees, internal rotation from 0 to 40 degrees and external rotation from 0 to 49 degrees with objective evidence of pain following repetitive motion but no additional limitation after three repetitions of range of motion.  No ankylosis was found.  The examiner noted the Veteran's right shoulder active and passive range of motion was severely limited by pain.  X-rays from June 2008 and December 2010 were again noted by the examiner.  The Veteran reported being currently employed part-time with the State of Missouri Vocational Rehabilitation and he had retired from Social Security because of his right shoulder difficulties.  He stated that he lost no time from work in the last 12 months.  The Veteran was diagnosed with severe rotator cuff tear with secondary osteoarthritis.  Significant effects on his usual occupation were noted with decreased manual dexterity, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength and pain.  The effects on his daily activities included moderate effects on driving, severe effects on shopping, recreation, traveling, feeding, bathing, dressing, toileting and grooming, and prevention of chores and sports.  

After a careful review of the evidence of record, the Board finds that the Veteran's right shoulder degenerative arthritis and rotator cuff tear is appropriately evaluated as 20 percent disabling prior to September 30, 2008, 30 percent disabling prior to May 5, 2011 and 40 percent disabling from May 5, 2011 and does not warrant higher disability ratings under Diagnostic Codes 5010 or 5201 at any time during these periods.  

Prior to September 30, 2008, the objective medical evidence of record did not reflect any findings of limitation of motion of the arm to midway between the side and shoulder level so as to warrant a 30 percent disability rating under Diagnostic Code 5201.  In this regard the Board notes that, in considering the Veteran's complaints of pain, weakness, stiffness, instability and giving way and limitation of motion, prior to September 30, 2008, the medical evidence of record, including the April 2007 private medical reports and the June 2008 VA examination, demonstrates that his right shoulder degenerative arthritis and rotator cuff tear was productive of pain and limitation of motion of the arm with forward flexion to 80 degrees, abduction to 80 degrees and external and internal rotation to 20 degrees with pain throughout range of motion.  The Board also observes that, while the Veteran has claimed that he has an additional disability due to his rotator cuff tear which should be evaluated separately, the medical evidence of record demonstrates that his most disabling symptoms of osteoarthritis and rotator cuff tear includes mainly pain and limitation of motion which are adequately compensated for under Diagnostic Code 5201.  See 38 C.F.R. 4.14 (2011) ("Pyramiding," or the evaluation of the same disability under various diagnoses is to be avoided); Fanning v. Brown, 4 Vet. App. 225 (1993); compare Esteban v. Brown, 6 Vet. App. 259 (1994) (service connection for distinct disabilities resulting from the same injury could be established so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  

Prior to May 5, 2011, the objective medical evidence of record does not reflect any findings of limitation of motion of the arm to 25 degrees from the side so as to warrant a 40 percent disability rating under Diagnostic Code 5201.  In this regard the Board notes that, in considering the Veteran's complaints of pain, deformity, giving way, instability, pain, stiffness, weakness, daily locking, tenderness and limitation of motion, prior to May 5, 2011, the medical evidence of record, including the November 2008 VA examination and the December 2010 private medical report, demonstrates that his right shoulder degenerative arthritis and rotator cuff tear was productive of pain and limitation of motion of the arm with forward flexion to 32 degrees with pain at 32 degrees, abduction to 42 degrees with pain at 42 degrees, external rotation to 15 degrees with pain at 15 degrees and internal rotation to 36 degrees with pain at 36 degrees.  In addition, the November 2008 VA examination found no additional limitation of function found on repetitive use although crepitus, painful movement, weakness, abnormal motion and guarding of movement were noted.  The Board also observes that, while the Veteran has claimed that he has an additional disability due to his rotator cuff tear which should be evaluated separately, the medical evidence of record demonstrates that his most disabling symptoms of osteoarthritis and rotator cuff tear includes mainly pain and limitation of motion which are adequately compensated for under Diagnostic Code 5201.  See 38 C.F.R. § 4.14.  

From May 5, 2011, the objective medical evidence of record reflects that the Veteran has been rated at the maximum rating for limitation of motion of the arm under Diagnostic Code 5021.  A higher rating of 50 percent may be awarded under Diagnostic Code 5200 (ankylosis of the scapulohumeral articulation) if there are findings of unfavorable ankylosis with abduction limited to 25 degrees from side.  The Board finds that no findings of ankylosis have been demonstrated by either the Veteran's reports or the medical evidence of record during this period.  In considering the Veteran's complaints of pain, deformity, giving way, instability, pain, stiffness, weakness, decreased speed of joint motion and tenderness and limitation of motion, from May 5, 2011 the medical evidence of record, including the May 2011 VA examination, demonstrates that his right shoulder degenerative arthritis and rotator cuff tear was productive of pain and limitation of motion of the arm with forward flexion to 12 degrees, abduction to 15 degrees, external rotation to 49 degrees and internal rotation to 40 degrees.  In addition, the May 2011 VA examination found objective evidence of pain, general muscle atrophy with marked supraspinatus atrophy and a high degree of crepitation within the glenohumeral joint with passive and active motion and a severe limitation of range of motion and weakness but no additional limitation of motion after three repetitions of range of motion was found.  The Board also observes that, while the Veteran has claimed that he has an additional disability due to his rotator cuff tear which should be evaluated separately, the medical evidence of record demonstrates that his most disabling symptoms of osteoarthritis and rotator cuff tear includes mainly pain and limitation of motion which are adequately compensated for under Diagnostic Code 5201.  38 C.F.R. § 4.14.    

Even considering the Veteran's subjective complaints as outlined above, the medical evidence of record does not reflect any additional limitation of motion demonstrated upon repetitive motion that would support higher evaluations for any of the periods on appeal.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).  

The Board has also considered whether there are other appropriate diagnostic codes for application.  However, as the Veteran's service-connected right shoulder does not reflect malunion of the humerus or recurrent dislocation of the shoulder prior to September 30, 2008 or a loss of the head of the humerus, nonunion or fibrous union of the humerus, or ankylosis of the scapulohumeral articulation at any time during the pendency of the appeal, Diagnostic Codes 5200, 5202 and 5203 do not apply.  

The Veteran has submitted medical treatise information addressing "post polio syndrome" which was also addressed by Dr. M.F.P. in his April 2007 report, however, the analysis of this disorder was discussed as being a condition to which the Veteran's muscle atrophy, overuse and weakness were related and how this condition has affected his spine.  As such, this information and evidence does not provide information regarding the Veteran's current right shoulder symptoms other than the muscle atrophy, overuse, and weakness already addressed above and does not address their effect on the severity of his current right arm disability.  In addition, the Veteran has provided an article on frailty as an emerging geriatric syndrome and provided an accompanying statement in September 2007 in which he reported that he believed frailty may involve isolated extremities as in his case.  However, as the Board noted with the previous medical treatise information, this article and the Veteran's accompanying statement does not provide the Board with additional information regarding his current right shoulder symptoms, their severity or effects on his daily life which would be relevant to rating his right shoulder.  

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for evaluations higher than 20 percent prior to September 30, 2008, higher than 30 percent prior to May 5, 2011 or higher than 40 percent from May 5, 2011.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Veteran's disability has been no more disabling since the effective dates of his awards, so his ratings cannot be additionally "staged" because these represent his greatest level of functional impairment attributable to this condition for each period.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefits sought on appeal are accordingly denied.

2.  Duodenal Ulcer 

The Veteran's duodenal ulcer, status post subtotal gastrectomy with anemia and B12 vitamin deficiency, to include dumping syndrome and GERD, has been rated under 38 C.F.R. § 4.114, Diagnostic Code 7306-7308 (2011).  

Disabilities involving the digestive system are evaluated under the regulatory criteria found at 38 C.F.R. §§ 4.110-4.114 (2011).  There are various postgastrectomy symptoms which may occur following anastomotic operations of the stomach.  When present, those occurring during or immediately after eating and known as "dumping syndrome" are characterized by gastrointestinal complaints and generalized symptoms simulating hypoglycemia; those occurring from 1 to 3 hours after eating usually present definite manifestation of hypoglycemia.  38 C.F.R. § 4.111 (2011).  

Weight loss is a consideration in evaluating digestive system disorders. VA regulations provide that, for purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112 (2011).

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized mainly by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title Diseases of the Digestive System, do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113.  Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114 (2011). 

The criteria under Diagnostic Code 7308 provide for a maximum 60 percent evaluation for postgastrectomy syndromes, symptoms of nausea, sweating, circulatory disturbances after meals, diarrhea, hypoglycemic symptoms and weight loss with malnutrition and anemia.  Here, the Veteran is currently receiving the maximum 60 percent rating for his digestive disability.  As such, a rating higher than 60 percent under Diagnostic Code 7308 is not available.  This is the maximum rating possible under this diagnostic code, and also the maximum rating allowable for evaluating a duodenal ulcer under Diagnostic Code 7305 and gastritis under Diagnostic Code 7307.  Thus, increased schedular ratings are not possible under these diagnostic codes.   

Total ratings are possible under Diagnostic Codes 7306 and 7323 for rating marginal (gastrojejunal) ulcers and colitis.  A 100 percent schedular rating is assigned for marginal ulcers which are pronounced, with periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or a hematemesis, and weight loss, so as to render the individual totally incapacitated.  38 C.F.R. § 4.114, Diagnostic Code 7306.  A total rating for colitis is assigned for symptoms that are pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as a liver abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323. 

The Veteran contends that his duodenal ulcer, status post subtotal gastrectomy with anemia and B12 vitamin deficiency, to include dumping syndrome and GERD, warrants a disability rating in excess of the 40 percent assigned prior to September 30, 2008 and in excess of the 60 percent assigned from September 30, 2008.  In statements presented throughout the duration of the appeal, the Veteran has maintained that his duodenal ulcer disability included symptoms of B12 vitamin deficiency, iron deficiency anemia, intolerance of medications for pain or iron prescriptions, regurgitation, dumping syndrome with loose stool occurring after his first or second meal of the day, hypoglycemia, violent abdominal cramps, bloating, diarrhea, hyperperistalsis, distended abdomen, circulatory disturbance, tachycardia, and incontinence requiring the use of a "Pampers like" article when he goes to luncheon meetings or educational conferences.  See statements dated July 2007, June 2008, September 2008, August 2010, September 2010 and July 2011.  

In April 2007 private medical reports from Dr. M.F.P. and Dr. C.K.L. reflect that the Veteran's reported gastrointestinal symptoms included chronic iron deficiency anemia and vitamin B12 deficiency.  

VA outpatient treatment reports from October 2006 to August 2008 reflect the Veteran reported having no nausea, no vomiting, no diarrhea, no melena, no hematochezia, no abdomen pain and a normal appetite and bowel movements.  He was diagnosed with anemia, a history of peptic ulcer disease and it was noted he was on a B12 injection.  

At a June 2008 VA examination, the examiner reviewed the claims file and furnished an assessment of the Veteran's current peptic ulcer disease.  He noted the Veteran no longer had hemistasis and he was taking medication, Zantac.  The Veteran reported he had postgastrectomy syndrome manifested by hypoglycemic reactions precipitated by high carbohydrates or liquids, and diarrhea.  He reported this had no effect on his occupation as a physician working with the Social Security Department and required him to eat fairly bland food.  He denied abdominal pain.  There was no history of marginal ulceration noted.  A history of vitamin B12 deficiency and iron deficiency anemia was noted.  The examiner found that peptic ulcer disease (duodenal ulcer), status post gastrectomy with vitamin B12 deficiency and iron deficiency anemia was at least as likely as not secondary to his prior gastrectomy.  The examiner also found that pyloric stenosis existed before the Veteran's gastrectomy but no longer would be a diagnosis since his pylorus was bypassed.  He also found that peptic ulceration with resulting vitamin B12 deficiency, iron deficiency anemia and dumping syndrome were at least as likely as not service connected.  

In a September 2008 statement, the Veteran reported that he had some infrequent accidents with dumping and he would wear a "Pampers" like article when he went to luncheon meetings for educational conferences.  He also reported that he avoided going to social occasions involving food intake.  

At a November 2008 VA examination, the Veteran reported in the past year he had a once or twice daily urgency of stool and had incontinence usually of a small amount once monthly.  He also reported wearing Depends protection if he went out to eat.  He reported having gnawing or burning pain weekly which was relieved by antacids.  He also reported symptoms of bloating, diarrhea, palpitations and sweating occurring daily or more often within 30 minutes after eating.  No episodes of hematemesis or melena were noted and no history of nausea or vomiting were reported.  The Veteran reported having a history of persistent diarrhea from one to four times daily.  Other symptoms included belching and flatulence.  A physical examination revealed no weight change, no signs of significant weight loss or malnutrition, no signs of anemia, a soft abdomen, no hepatosplenomegaly and normal peristaltic sounds.  The Veteran reported that he was currently self-employed as a medical consultant.  He reportedly lost 6 weeks from work in the past 12 months for edema of the legs and an inguinal hernia repair.  He was diagnosed with duodenal ulcer and subtotal gastrectomy.  Significant effects on his usual occupation were noted and the impact on his occupation activities included poor social interactions and decreased mobility.  The effects of the problems on the Veteran's daily activities included moderate effects on toileting and severe effects on traveling.  

VA outpatient treatment reports from May 2009 to April 2011 reflect the Veteran reported having no nausea, no vomiting, no diarrhea, no melena, no hematochezia, no abdomen pain and a normal appetite and bowel movements.  He was diagnosed with anemia, a history of peptic ulcer disease and it was noted he was on a B12 injection.  A July 2010 VA outpatient treatment report reflects that the Veteran was found to be significantly physically impaired.  He was evaluated for home health services by the VA in July August 2010.  In December 2010 the Veteran was found to require in-home assistance.  

In May 2011, several VA gastrointestinal examinations were conducted.  At the May 2011 VA examination of the stomach, duodenum and peritoneal adhesions, the Veteran reported that he developed colicky abdominal pain, tachycardia and sweating with urge to defecate which occurred 20 to 30 minutes after meals which was more severe with high carbohydrate meals.  He reported, secondary to this, that he would soil himself every one to two weeks with fecal urgency which varied from mild incontinence to entire premature bowel movements with explosive diarrhea.  Decreased carbohydrate intake improved symptoms.  Symptoms occurred primarily once a day after the first or occasionally the second meal of the day.  A history of episodes of abdominal colic, nausea, vomiting or abdominal distention was reported along with post prandial symptoms of diarrhea, pain, palpitations and sweating.  A history of diarrhea was reported occurring one to four times daily as well as weight loss.  A physical examination revealed weight loss of less than 10 percent compared to baseline, no signs of significant weight loss or malnutrition and no signs of anemia.  Additional findings included positive bowel sounds, a soft, nontender and nondistended abdomen, palpable mesh in the left lower quadrant secondary to hernia repair, intact vertical abdominal incisional scar secondary to sub-total gastrectomy.  The Veteran was employed with the State of Missouri Vocational Rehabilitation but retired from Social Security.  He reported no lost work of the last 12 month period and stated that he quit working at Social Security partially because of his right shoulder difficulties.  The Veteran was diagnosed with dumping syndrome secondary to gastrectomy with significant occupational effects including pain, fecal colic and diarrhea.  The effects on his usual daily activities included mild effects on chores, shopping, exercise, sports, recreation, traveling, feeding and dressing with moderate effects on toileting and grooming.  

At a May 2011 VA examination of hemic disorders, the Veteran reported he was diagnosed with vitamin B12 deficiency and iron deficiency of anemia in approximately 1990 for which he had been taking iron supplementation.  Recently he was taking children's vitamins with iron which he tolerated better.  He started receiving B12 shots every three months in 1990.  His most recent complete blood count (CBC) showed ongoing normocytic anemia with Hgb level of 10.4 and his most recent B12 level was 312.  His course since onset was stable.  A history of hypertension was noted.  A physical examination revealed weight loss of less than 10 percent compared to baseline, a regular heart rhythm, no evidence of congestive heart failure or pulmonary hypertension, no extra heart sounds and decreased breath sounds.  No signs of ruddiness, splenomegaly, hepatomegaly, petechiae, ecchymoses or other signs of bleeding, or bone or other infarctions were found.  The Veteran was diagnosed with iron deficiency and vitamin B12 deficiency anemia secondary to subtotal gastrectomy.  The Veteran's work history was again reported the same as it was in the May 2011 stomach, duodenum and peritoneal adhesions examination.  The Veteran's anemia was found to have effects on his occupational activities, including lack of stamina, weakness or fatigue and the effects on his daily activities were noted to be the same with decreased energy and fatigue.  

At a May 2011 VA examination of the esophagus and hiatal hernia, the Veteran reported having symptoms of regurgitation which he decreased by not eating within three hours of going to bed.  He also took medication, rantidine, for his reflux.  He reported having a sore throat on occasion.  A history of dysphagia was reported rarely, less than monthly.  The Veteran reported that rarely, less than monthly, he would only be able to swallow liquids, he always could swallow liquids and soft solid food, and he could swallow solid food most of the time.  A history of regurgitation was reported occurring several times a week.  A history of esophageal dilation was also reported, although none had occurred in the past 12 months.  A physical examination revealed no signs of anemia, weight loss of less than 10 percent compared to baseline, and an intact vertical abdominal scar secondary to sub-total gastrectomy. The Veteran's work history was again reported the same as it was in the May 2011 stomach, duodenum and peritoneal adhesions examination.  His GERD was diagnosed as secondary to gastrectomy.  No significant effects on his occupation were noted and he reported effects on his usual daily activities including mild effects on feeding.  The examiner found the Veteran's iron deficiency, vitamin B12 anemia and GERD were most likely caused by or a result of the subtotal gastrectomy for duodenal ulcer.  

After a careful review of the evidence of record, the Board finds that the Veteran's duodenal ulcer, status post subtotal gastrectomy with anemia and B12 vitamin deficiency, to include dumping syndrome and GERD, warrants a 60 percent disability rating, but no higher, for the period prior to September 30, 2008 and is appropriately evaluated as 60 percent disabling from September 30, 2008 and does not warrant higher disability rating in excess of 60 percent at any time during these periods.   

For the periods both prior to and from September 30, 2008, the Board finds that the objective medical evidence of record demonstrates that the Veteran's duodenal ulcer, status post subtotal gastrectomy with anemia and B12 vitamin deficiency, to include dumping syndrome and GERD, was productive of severe post gastrectomy symptoms associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms and anemia with involuntary bowel movements necessitating the wearing of a pad; no symptoms of a pronounced ulcer were present.  

As his symptoms more nearly approximate the criteria for a 60 percent disability rating throughout the duration of the appeal, a higher 60 percent disability rating, but no higher, is warranted for duodenal ulcer, status post subtotal gastrectomy with anemia and B12 vitamin deficiency, to include dumping syndrome and GERD, for the period prior to September 30, 2008.  

As noted above, the criteria under Diagnostic Code 7308 provide for a maximum 60 percent evaluation for postgastrectomy syndromes, symptoms of nausea, sweating, circulatory disturbances after meals, diarrhea, hypoglycemic symptoms and weight loss with malnutrition and anemia.  Here, the Veteran is currently receiving the maximum 60 percent rating for his digestive disability.  As such, a rating higher than 60 percent under Diagnostic Code 7308 is not available.  Similarly, a higher than 60 percent rating is not warranted under Code 7305 for duodenal ulcer, since 60 percent is also the highest allowable rating under this code.  The Board has considered whether the Veteran's disability would warrant a higher rating under any other relevant diagnostic code including Diagnostic Code 7306 however, at no point during the pendency of the appeal has the objective medical evidence demonstrated symptoms of pronounced impairment with periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or hematemesis, and weight loss and which are totally incapacitating so as to warrant a 100 percent rating.  Although the Veteran has reported weight loss and vomiting, his weight loss did not meet the standard for even "minor weight loss" per 38 C.F.R. § 4.112, there have been no reports or findings of recurring melena or hematemesis, and no symptoms have been reported as or shown by the objective medical evidence to be totally incapacitating, as required for a 100 percent rating under Diagnostic Code 7306.  

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for evaluations higher than 60 percent at any time during the pendency of the appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Veteran's disability has been no more disabling since the date of his claim for increase, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition.  Since the preponderance of the evidence is against the claim for a rating higher than 60 percent for duodenal ulcer, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  This benefit sought on appeal is accordingly denied.



Lay Statements

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his service-connected disabilities currently on appeal.  In this regard, the Veteran is competent to report on factual matters of which they had firsthand knowledge, e.g., experiencing pain and weakness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided several statements throughout the pendency of the appeal regarding his symptoms and during the course of his VA examinations.  The Veteran is competent to report his current symptomatology and the Board finds that his statements are credible.  With respect to the Rating Schedule, where the criteria set forth therein require medical expertise, the Veteran, as a medical professional, is competent to attest to the severity of his symptoms and his statements are credible, however, where the Veteran has not discussed particular findings which are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings provided by the Veteran's treatment reports and his VA examination reports addressing these findings.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  Thus, the Board has considered the reports of the Veteran with respect to experiencing symptoms in evaluating his disability ratings in this decision.  

Extraschedular Consideration

Based upon the findings discussed in detail above, the Board finds that at no point since the date of the claims have the disabilities on appeal been shown to be so exceptional or unusual as to warrant the assignment of ratings, higher than those discussed above on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  This matter was implicitly considered and rejected by the RO.  See SOC dated July 2010, citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 20 percent prior to September 30, 2008 for right shoulder degenerative arthritis and rotator cuff tear is denied.

A disability rating in excess of 30 percent prior to May 5, 2011 for right shoulder degenerative arthritis and rotator cuff tear is denied.

A disability rating in excess of 40 percent from May 5, 2011 for right shoulder degenerative arthritis and rotator cuff tear is denied.

A disability rating of 60 percent prior to September 30, 2008 for duodenal ulcer, status post subtotal gastrectomy with anemia and B12 vitamin deficiency, to include dumping syndrome and GERD, is granted, subject to the regulations applicable to the payment of monetary benefits.  

A disability rating in excess of 60 percent from September 30, 2008 for duodenal ulcer, status post subtotal gastrectomy with anemia and B12 vitamin deficiency, to include dumping syndrome and GERD, is denied.  


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issue of entitlement to a disability rating in excess of 20 percent for chronic left shoulder strain, claimed with rotator cuff tear with supraspinatus atrophy, associated with right shoulder degenerative arthritis and rotator cuff tear, must be remanded for further development.  


Issuance of a SOC

The Veteran filed an NOD in September 2008 with respect to the RO's August 2008 denial of his claim of entitlement to a  disability rating in excess of 20 percent for chronic left shoulder strain, claimed with rotator cuff tear with supraspinatus atrophy, associated with right shoulder degenerative arthritis and rotator cuff tear.  To date, no SOC has been issued with respect to this issue.  

As there is a timely NOD but the RO has not yet issued an SOC and the Veteran has not had the opportunity to file a substantive appeal as to this issue, this claim must be remanded for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999) (noting that where an SOC has not been provided following the timely filing of a NOD, a remand, not a referral to the RO, is required by the Board).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The AMC/RO should furnish the Veteran and his representative a statement of the case (SOC) that addresses the issues of entitlement to a disability rating in excess of 20 percent for chronic left shoulder strain, claimed with rotator cuff tear with supraspinatus atrophy, associated with right shoulder degenerative arthritis and rotator cuff tear in accordance with 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.30 (2011).  The AMC/RO should return this discrete issue to the Board only if the Veteran files a timely substantive appeal with respect to this issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


